DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed March 12, 2020; September 29, 2020; February 28, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received March 13, 2020 are acceptable for examination purposes.
Specification
The specification received March 13, 2020 has been reviewed for examination purposes.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the positive active material of claim 1 comprising: nickel-based lithium transition metal oxide secondary particles in which a plurality of primary particles are aggregated, wherein the primary particles each comprise polycrystalline primary particles composed of 2 to 10 single crystals and each of the single crystals has a particle diameter of about 0.5 microns to about 3 microns.
As to EP 2963708, the reference does not clearly teach or suggest of the number single crystal particles in the range of claim 1 and the examples therein do not provide sufficient showing of the number of crystals within the primary particles of the reference.  U.S. Patent Application No. 2009/0111030 discloses of an active material comprising a plurality of primary particles 1, each composed of an aggregate of a plurality of crystallites 3. However the number of crystallites is not specifically disclosed and the size of the crystallites are as small from several nm to ten several nm (para. [0041]).  Similarly, U.S. Patent Application No. 2014/0329147 discloses of lithium metal composite oxide active materials wherein the active material includes primary particles having a plurality of crystallites therein, where the size of the crystallites is preferably in the range from 1-100nm (para. [0052]).
Claims 2-16 are all dependent upon the active material of claim 1 and allowed for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application No. 2015/0086787 discloses a positive active material comprising single crystals, primary and secondary particles.  U.S. Patent Application No. 2015/0243978 discloses a positive active material comprising secondary particles formed of primary particles of a polycrystal structure, where the crystal diameter grains are on the tens of nanometers (table 1).  U.S. Patent Application No. 2020/0161650 discloses a positive active material comprising secondary particles formed of primary particles, the primary particles having an average crystallite size from 180-400nm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725